12/28/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0508



                             No. DA 20-0508

CITY OF MISSOULA,

           Plaintiff and Appellee,
     v.

ANGELA DAWN BENNETT,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 29, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               December 28 2020